Citation Nr: 0531479	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  96-04 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to a rating in excess of 30 percent for 
coronary artery disease, status post coronary artery bypass 
graft, prior to May 28, 2004.

3.  Entitlement to a rating in excess of 60 percent for 
coronary artery disease, status post coronary artery bypass 
graft, effective from May 28, 2004.

4.  Entitlement to a rating in excess of 40 percent for the 
post-operative residuals of hemilaminectomy with scar, 
spondylolisthesis, and disc pathology.

5.  Entitlement to a rating in excess of 20 percent for left 
lower extremity radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1969 to April 1971 and from March 1975 to January 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Philadelphia, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Although the veteran indicated on his 
October 1995 VA Form 9 that he wanted a Board hearing in 
Washington, DC, he also stated that he wanted a hearing with 
a local hearing officer.  The record shows the veteran 
presented testimony before local hearing officers in November 
1995, July 1997, and February 2002.  As the veteran expressed 
no additional desire for a Board hearing subsequent to his 
October 1995 request and in correspondence dated March 4, 
2005, he requested that his case be submitted to the Board 
immediately for a decision, the Board finds he has withdrawn 
any request for a Board hearing.

In a September 1995 rating decision the RO denied claims for 
entitlement to ratings in excess of 40 percent for the post-
operative residuals of hemilaminectomy and in excess of 30 
percent for coronary artery disease.  The issues of 
entitlement to service connection for diabetes mellitus and 
for a residual laminectomy scar were denied as not well 
grounded in an October 1996 rating decision; however, a 
September 1998 decision review officer's decision found clear 
and unmistakable error and included a noncompensable rating 
for laminectomy scar as part of the service-connected 
residuals of hemilaminectomy.  In December 2003, the Board 
remanded for additional development the issues of entitlement 
to service connection for diabetes mellitus and entitlement 
to ratings in excess of 40 percent for the post-operative 
residuals of hemilaminectomy, with scar, and in excess of 
30 percent for coronary artery disease, status post coronary 
artery bypass graft.  

A January 2005 rating decision granted a separate 20 percent 
rating effective from September 23, 2002, for left lower 
extremity radiculopathy as a residual of the veteran's 
service-connected back disability and granted an increased 60 
percent rating effective from May 28, 2004, for coronary 
artery disease.  The issue of entitlement to service 
connection for diabetes mellitus was adjudicated, de novo, in 
the January 2005 supplemental statement of the case.  
Although the January 2005 supplemental statement of the case 
also listed the issues of entitlement to ratings in excess of 
40 percent for the residuals of hemilaminectomy before and 
after September 23, 2002, as separate issues, the Board finds 
the matter is more appropriately addressed as one issue.  The 
issues listed on the title page of this decision have been 
properly developed for appellate review.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.

2.  Diabetes mellitus was not present in service, was not 
manifest until several years after service, and is not shown 
to be related to service nor to be proximately due to or the 
result of a service-connected disability.

3.  Prior to May 28, 2004, coronary artery disease, status 
post coronary artery bypass graft, was manifested by no more 
than a history of substantiated anginal attack with ordinary 
manual labor feasible, workload estimates of greater than 5 
METs resulting in dyspnea, fatigue, angina, dizziness, or 
syncope, and left ventricular ejection fraction of greater 
than 50 percent.  

4.  Beginning May 28, 2004, coronary artery disease, status 
post coronary artery bypass graft, is manifested by no more 
than a workload estimate of 4-5 METs resulting in dyspnea, 
fatigue, angina, dizziness, or syncope.

5.  Post-operative residuals of hemilaminectomy with scar, 
spondylolisthesis, and disc pathology are manifested by 
severe limitation of lumbar spine motion, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteoarthritic changes, narrowing or irregularity 
of joint space, abnormal mobility on forced motion, and 
severe intervertebral disc syndrome, without evidence of 
ankylosis, pronounced intervertebral disc syndrome, or any 
incapacitating episodes of intervertebral disc syndrome.  

6.  Left lower extremity radiculopathy is manifested by no 
more than moderate incomplete paralysis to the sciatic nerve.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
service and is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2005).

2.  A rating in excess of 30 percent prior to May 28, 2004, 
for coronary artery disease, status post coronary artery 
bypass graft, is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.104, Diagnostic Code 7005 
(before and after January 12, 1998).

3.  A rating in excess of 60 percent beginning May 28, 2004, 
for coronary artery disease, status post coronary artery 
bypass graft, is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.104, Diagnostic Code 7005 
(after January 12, 1998).

4.  A rating in excess of 40 percent for the post-operative 
residuals of hemilaminectomy with scar, spondylolisthesis, 
and disc pathology is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic 
Codes 5292, 5293 (before and after September 23, 2002) and 
5237, 5243 (after September 26, 2003).

5.  A rating in excess of 20 percent for left lower extremity 
radiculopathy is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.71a, 4.124a, Diagnostic Codes 
5293, 8520 (after September 23, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The United States Court of Appeals for Veterans Claims 
(Court) has held that where adequate notice was not provided 
prior to the initial AOJ decision, the appellant had the 
right to content-complying notice and proper subsequent VA 
process.  Pelegrini, 18 Vet. App. at 120.  Here, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  Although adequate 
notice was not provided to the appellant until after the 
initial adjudications at issue, he has not been prejudiced 
thereby.  The content of the notices provided fully complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  Not only has he 
been provided every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices, the actions taken by VA have essentially cured the 
error in the timing of notice.  Further, the Board finds that 
the purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  

In this case, the veteran was notified of the VCAA duties to 
assist by correspondence dated in April 2003.  He was 
provided additional notice in April 2004.  While the VCAA 
notice letters in this case did not explicitly ask the 
veteran to provide "any evidence in [his] possession that 
pertains" to his claims, as a practical matter the Board 
finds that he has been notified of the need to provide such 
evidence.  The notice letters of record informed him that 
additional information or evidence was needed to support his 
claims and asked him to send the information or evidence to 
the AOJ.  In addition, the July 2003 supplemental statement 
of the case contained the complete text of 38 C.F.R. 
§ 3.159(b)(1), which includes such notice.  Under these 
circumstances, the Board is satisfied that the appellant has 
been adequately informed of the need to submit relevant 
evidence in his possession.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim, make reasonable 
efforts to obtain relevant records adequately identified and 
authorized by the claimant, notify the claimant of the 
efforts taken to obtain those records, describe further 
action to be taken by VA, and make continued efforts to 
obtain records from a Federal government department or agency 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile.  See 38 C.F.R. § 3.159.  The claimant must 
cooperate fully with VA's reasonable efforts to obtain 
relevant records.  If requested by VA, the claimant must 
provide enough information to identify and locate the 
existing records, including the custodian or agency holding 
the records; the approximate time frame covered by the 
records; and, in the case of medical treatment records, the 
condition for which treatment was provided.  Id.  In this 
case, the veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issues on appeal have been requested or 
obtained.  

In statements provided during the course of this appeal and 
in personal hearing testimony in February 2002 the veteran 
asserted that Dr. G., his VA physician in the early 1990s, 
had indicated that his diabetes was due to his heart disorder 
and that she stated she had marked it as related in his 
record.  He also reported that Dr. G. was no longer 
associated with VA.  The Board notes, however, that his 
report as to the hearsay statements of Dr. G. is inconsistent 
with his July 1997 testimony that "[he couldn't] get a 
doctor to say that yes or [no], that it's combined" and that 
they told him "it could be and it couldn't be and . . . 
[that they couldn't] say for sure."  Specific efforts to 
obtain any notes Dr. G. may have provided on the record were 
unsuccessful and the veteran was notified of this fact in the 
January 8, 2003, supplemental statement of the case.  
Therefore, the Board finds further attempts to obtain 
additional evidence would be futile.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  A medical 
examination or medical opinion is deemed to be necessary if 
the record does not contain sufficient competent medical 
evidence to decide the claim, but includes competent lay or 
medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability, establishes 
that the veteran suffered an event, injury, or disease in 
service, or has a disease or symptoms of a disease manifest 
during an applicable presumptive period, and indicates the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease.  See 38 C.F.R 
3.159(c)(4).  The Board notes that specific medical opinions 
pertinent to the issues on appeal were obtained in July 1994, 
April 1995, April 1998, July 1998, February 2001, August 
2001, December 2001, March 2002, January 2003, and May 2004.  


Service Connection Claim

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2005).  A disability 
which is proximately due to or the result of a service-
connected disease or injury shall be considered service 
connected.  38 C.F.R. § 3.310 (2005).  When aggravation of a 
nonservice-connected disability is proximately due to or the 
result of a service-connected disorder, the veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  

Where a veteran served 90 days or more of continuous, active 
military service during a period of war or during peacetime 
service on or after January 1, 1947, and certain chronic 
diseases, including diabetes mellitus, become manifest to a 
degree of 10 percent within one year from date of termination 
of service, such disease shall be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.307, 3.309 (2005).  

Pertinent case law has held that when a claimed disorder is 
not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994).

VA regulations also provide that type II diabetes mellitus 
associated with herbicide agent exposure in service may be 
presumed service connected.  See 38 U.S.C.A. § 1116 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 3.309.  Veterans who 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  
38 C.F.R. § 3.307(a)(6)(iii).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2005).

In this case, service medical records are negative for 
complaint, diagnosis, or treatment for diabetes mellitus.  
Although the veteran served during the Vietnam War era, he 
testified that he did not serve in the Republic of Vietnam.  
He was honorably discharged from active service in January 
1988.  A VA general medical examination in June 1988 was 
within normal limits, except for obesity and orthopedic and 
neurologic problems.  Private medical records dated in 
August 1992 show the veteran was provided diabetic 
information and scheduled for information classes; however, 
no diagnosis was provided.  

Subsequent VA and private medical reports include diagnoses 
of diabetes mellitus without opinion as to etiology.  A July 
1994 VA examination report noted the veteran had non-insulin 
dependent diabetes mellitus since around 1992.  An April 1995 
VA cardiology examination report noted the veteran's risk 
factors for coronary artery disease included non-insulin 
dependent diabetes.  

In correspondence dated in September 1995 the veteran 
requested entitlement to service connection for diabetes 
mellitus as secondary to his service-connected heart 
disability and the medication required for that disorder.  He 
testified in July 1997 that within one month of his November 
1990 angioplasty he was diagnosed with diabetes and given 
oral medication.  He stated his doctors had been unwilling to 
state whether or not his diabetes was related to his heart 
disorder.  At his personal hearing in February 2002 he 
testified that his diabetes was not diagnosed until after he 
had his heart attack and that a VA physician told him his 
diabetes could be associated with his heart condition.  

VA medical reports dated in November 1999 noted the veteran 
complained that his low back pain severely limited his daily 
activities.  The diagnoses included non-insulin dependent 
diabetes mellitus highly likely secondary to inactivity.  A 
May 2004 VA heart examination report included a diagnosis of 
type II diabetes that was not in anyway affected or caused by 
coronary artery disease.  The physician noted that the claims 
file had been reviewed and that the specific question for 
consideration was whether the veteran's diabetes mellitus was 
caused by or aggravated by his coronary artery disease.  It 
was further noted that there was absolutely no reason to 
believe that the veteran's coronary artery bypass surgery 
and/or its medical treatment would either cause or aggravate 
type II diabetes.

As a preliminary matter, the Board notes the veteran does not 
allege, nor does the evidence of record show, that he 
incurred or aggravated diabetes mellitus during active 
service.  The veteran, in essence, stipulates that the 
disorder was incurred several years after active service, but 
contends that secondary service connection is warranted 
because of his service-connected heart disorder.  The Board 
also notes that a November 1999 VA outpatient treatment 
report of diabetes mellitus likely secondary to inactivity 
raises the issue of secondary service connection as a result 
of inactivity due to service-connected disabilities.  This is 
a matter not clearly contemplated by VA law.  

It is significant to note that the Court in Allen construed 
the terms "aggravation" and "aggravated" as general terms 
referring to any increase in disability.  Allen, 7 Vet. 
App. 439, 445.  It was also noted that the term 
"disability" as used in 38 U.S.C.A. § 1110 referred to an 
impairment of earning capacity, and that this definition 
mandated that "any additional impairment" of earning 
capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment was itself a separate disease or injury caused by 
the service-connected condition, should be compensated.  Id. 
at 448.  

The Court noted the interpretation of secondary service 
connection entitlement under the provisions of 38 C.F.R. 
§ 3.310(a) had resulted in conflicting opinions as to those 
requirements.  Allen, 7 Vet. App. 439 (citing Leopoldo v. 
Brown, 4 Vet. App. 216 (1993) (finding that causation, but 
not aggravation, was proper grounds for claim of secondary 
service connection) and Tobin v. Derwinski, 2 Vet. App. 34 
(1991) (finding that aggravation was a proper ground for 
claim of secondary service connection)).  The Court, under 
the heading "Interpretation II: Service-Connected Condition 
Must Cause or Aggravate Another Condition," found the Tobin 
rule was the proper interpretation of 38 C.F.R. § 3.310(a).  
Id. at 448.  The Board finds this is the interpretation of 
the most applicable law for consideration of the veteran's 
claim.  Thus, entitlement to secondary service connection 
requires evidence that a service-connected disability either 
caused or aggravated another disability.

The Board notes, however, that a dissent from the majority 
opinion in Allen argued that both Leopoldo and Tobin should 
be overruled because the matter required a legislative 
remedy.  It was noted the relevant statutory language was 
simple and direct and provided compensation "[f]or 
disability resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military . . . ."  38 U.S.C. §  1110 
(emphasis added).  It was further noted that the statute was 
absolutely silent as to post-service aggravation (whatever 
the cause) of a post-service injury and that where the 
statute speaks to aggravation at all, it clearly and 
unambiguously limits compensation to in-service aggravation 
of preexisting injuries.  Although no legislative action has 
been taken as to this matter and this dissenting opinion has 
no authoritative weight, the Board finds the discussion 
demonstrates clearly the statutory limitations involved in 
the instant appeal.

The Board notes that the term "aggravate" is defined as 
"to make worse" and that the term "cause" is defined as 
"something that produces an effect, result, or 
consequence."  Webster's II New College Dictionary 21, 177 
(1995).  "Proximate" means closely related in space, time, 
or order.  Id. at 892.  In the instant case, there is no 
probative evidence indicating the veteran's service-connected 
disabilities themselves have made worse, or produced an 
effect, result, or consequence to, his diabetes mellitus.  
The evidence shows his service-connected disabilities limit 
his activities, but not that he is rendered totally inactive 
as a result of these disorders.  

Based upon the evidence of record, the Board finds the 
veteran's diabetes mellitus was not present in service, was 
not manifest until many years after service, and is not shown 
to be related to service nor to be proximately due to or the 
result of a service-connected disability.  The May 2004 VA 
examiner's opinion is persuasive that the veteran's diabetes 
mellitus was not caused or aggravated by his service-
connected coronary artery disease.  The Board further finds 
the causal link between the veteran's partial inactivity due 
to his service-connected disabilities and the development of 
diabetes mellitus to be too tenuous or remote to establish 
entitlement to service connection under existing VA law.

Although in a March 21, 2005, statement in support of the 
case the veteran's representative cited page 409 of the 16th 
Edition of the "Merck Manual" noting "that there seems to 
be a medical "cause and effect" which involves diabetes 
mellitus and heart conditions," a copy of the medical 
literature allegedly espousing this relationship was not 
provided for the record nor was any authorization provided to 
allow the Board to obtain or consider this evidence itself.  
It is significant to note, however, that the May 2004 VA 
physician's opinion as to this specific matter was 
unequivocal stating that "Type 2 diabetes [was] not in 
anyway affected or caused by coronary artery disease."  As 
the veteran's representative is not shown to have any 
acquired medical expertise as to such matters, his 
interpretation as to what a specific medical treatise may or 
may not state without providing any supporting documentation 
is considered to be of no probative value.  The Board finds 
the available medical evidence is sufficient for adequate 
determinations.  Therefore, the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.  

While the veteran believes his diabetes mellitus is a result 
of a service-connected disability, he is not a licensed 
medical practitioner and is not competent to offer opinions 
on questions of medical causation or diagnosis.  Grottveit, 5 
Vet. pp. 91; Espiritu, 2 Vet. App. 492.  Therefore, the Board 
finds entitlement to service connection must be denied.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim.

Increased Rating Claims

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2005).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2005).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2005).

The Court has held, however, that disabilities may be rated 
separately without violating the prohibition against 
pyramiding unless the disorder constitutes the same 
disability or manifestations.  See Evans v. Brown, 9 Vet. 
App. 273, 281 (1996).  

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2005).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2005).

Coronary Artery Disease
Factual Background

Service connection for coronary artery disease was granted 
based on service medical records documenting elevated blood 
pressure readings.  Post-service, private medical records 
show the veteran underwent a circumflex marginal angioplasty 
in November 1990.  In April 1992 show he underwent cardiac 
catheterization for anginal syndrome.  Left ventriculography 
revealed an overall ejection fraction of 60 percent.  In 
November 1993, he underwent a three vessel coronary artery 
bypass graft.  Ventriculography in November 1993 revealed an 
ejection fraction of 75 percent.

In a July 1994 rating decision the RO established service 
connection for coronary artery disease.  A 30 percent rating 
was assigned under 38 C.F.R. § 4.104, Diagnostic Code 7005, 
effective from January 12, 1994.  In October 1994, a 
100 percent rating was assigned for coronary artery disease, 
status post coronary artery bypass graft, effective from 
January 12, 1994, and a 30 percent rating effective from 
January 1, 1995.  

In correspondence received in February 1995 the veteran 
requested entitlement to a rating in excess of 30 percent for 
coronary artery disease.  He noted that all available medical 
evidence was at the Philadelphia VA Medical Center.

VA cardiology service clinical exercise testing reports dated 
in October 1994 noted estimated metabolic equivalents (METs) 
of 11.  VA heart examination in April 1995 noted a finding of 
11 METs represented an excellent exercise capacity.  The 
diagnosis was coronary artery disease, post coronary artery 
bypass surgery, status one.

At his personal hearing in November 1995 the veteran 
testified that he experienced shortness of breath and 
tiredness whenever he became too anxious or too upset.  He 
stated he had swelling in the hands and excessive sweating 
and that he was unable to walk for more than five to ten 
minutes.  He reported that he worked odd jobs like helping 
build bicycles, but that he had been unable to work full-time 
since his heart problems began.  He stated that he had 
previously worked as a truck driver and lost his commercial 
licenses because of his heart disorder.

VA hospital records dated in May 1997 show the veteran was 
admitted with left inflammatory pain and epigastric 
discomfort.  There was no evidence of radiation, sweats, or 
edema.  Electrocardiogram (EKG) studies were stable with no 
acute changes.  There was some cardiomegaly on X-ray 
examination.  The diagnoses included unstable angina, with 
some atypical features, and status post coronary bypass 
surgery.  

In personal hearing testimony in July 1997 the veteran 
reported that he experienced possible circulatory problems 
manifested by coldness to the feet.  He stated he carried 
Nitro pills in case of chest pains.  He reported he was 
working as a service technician assembling bicycles, 
furniture, and exercise equipment between 35 to 40 hours per 
week.  

On VA examination in April 1998 the veteran's coronary artery 
disease, status post coronary artery bypass graft in 1993, 
was found to be asymptomatic.  Re-examination in July 1998 
noted a stress test in May 1997 demonstrated the veteran 
could achieve a work load of 10 METs, but that clinically he 
reported he was only able to walk about one to two blocks 
without having shortness of breath which was indicative of a 
2 METs workload.  The disorder was constant and not subject 
to flare-ups.  Examination revealed stable vital signs.  
There was no evidence of rales, edema, or liver enlargement 
suggestive of congestive heart failure.  

VA hospital records dated in July 2000 noted the veteran 
presented with left-sided shoulder and jaw pain onset while 
playing golf.  A cardiac stress test report noted that EKG 
and blood pressure were monitored for 14 minutes with no 
chest pain or shortness of breath.  It was noted in summary 
that the test was negative of ischemia and that there was a 
normal blood pressure response to Persantine infusion.  
Discharge diagnoses included chest pain, coronary artery 
disease, intermediate cardiac syndrome, coronary artery 
bypass, and cardiac dysrhythmias.  Treatment records dated in 
August 2001 noted he had experienced no angina or shortness 
of breath since his last period of hospitalization.

VA heart examination in August 2001 noted the veteran 
reported he was only able to walk less than a half a block 
because of his leg disorder.  He stated he was doing 
relatively well with his coronary artery disease and had no 
restrictions.  There was no orthopnea, dyspnea, or anginal 
pain.  Heart sounds were normal to rate and rhythm.  The 
diagnoses included coronary artery disease with METs of 
approximately 9.  It was noted the veteran was prone to 
progression, but that future dysfunction could not be 
predicted.

VA heart examination in March 2002 noted the veteran reported 
he could only walk a block before having to rest his leg due 
to pain.  There was no history suggestive of any present 
angina.  Heart sounds were normal to rate and rhythm.  The 
diagnoses included coronary artery disease with 8 METs.  It 
was noted the veteran was prone to progression, but that 
future dysfunction could not be predicted.

VA treatment records dated in August 2002 found the veteran's 
coronary artery disease was generally asymptomatic.  A 
January 2003 report noted his coronary artery disease was 
stable.  There were no signs or symptoms of recurrence or 
congestive heart failure.  An October 2003 report noted that 
an annual stress test was not required as long as he remained 
asymptomatic.  

On VA examination on May 28, 2004, the veteran reported that 
his exercise capacity was not the same as it had been in 1997 
and that he became short of breath after one flight of steps.  
The examiner stated that "[i]f that were the case then the 
[veteran's] METs capacity would be estimated at 4-5 and the 
New York Heart Associations Functional Class would be III."  
The diagnoses included coronary artery disease.

Analysis

The Board notes that since the veteran submitted his claim 
for an increased rating in February 1995, the Rating Schedule 
was revised with respect to the regulations applicable to 
cardiovascular system disabilities, including Diagnostic Code 
7005.  This change became effective January 12, 1998.  62 
Fed. Reg. 65207 (Dec. 11, 1997).  

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003); 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

Prior to January 12, 1998, the Rating Schedule provided:

7005
Arteriosclerotic Heart Disease:

During and for 6 months following acute illness 
from coronary occlusion or thrombosis, with 
circulatory shock, etc.
100

After 6 months, with chronic residual findings 
of congestive heart failure or angina on 
moderate exertion or more than sedentary 
employment precluded
100

Following typical history of acute coronary 
occlusion or thrombosis as above, or with 
history of substantiated repeated anginal 
attacks, more than light manual labor not 
feasible
60

Following typical coronary occlusion or 
thrombosis, or with history of substantiated 
anginal attack, ordinary manual labor feasible
30
(prior to January 12, 1998)



Effective January 12, 1998, the rating criteria for 
cardiovascular disabilities were revised:

Diseases of the Heart
Note (1): Evaluate cor pulmonale, which is a form of 
secondary heart disease, as part of the pulmonary 
condition that causes it.
Note (2): One MET (metabolic equivalent) is the energy 
cost of standing quietly at rest and represents an oxygen 
uptake of 3.5 milliliters per kilogram of body weight per 
minute. When the level of METs at which dyspnea, fatigue, 
angina, dizziness, or syncope develops is required for 
evaluation, and a laboratory determination of METs by 
exercise testing cannot be done for medical reasons, an 
estimation by a medical examiner of the level of activity 
(expressed in METs and supported by specific examples, 
such as slow stair climbing or shoveling snow) that 
results in dyspnea, fatigue, angina, dizziness, or syncope 
may be used.
7005
Arteriosclerotic Heart Disease (Coronary artery 
disease):

With documented coronary artery disease 
resulting in: Chronic congestive heart failure, 
or; workload of 3 METs or less results in 
dyspnea, fatigue, angina, dizziness, or syncope, 
or; left ventricular dysfunction with an 
ejection fraction of less than 30 percent
100

More than one episode of acute congestive heart 
failure in the past year, or; workload of 
greater than 3 METs but not greater than 5 METs 
results in dyspnea, fatigue, angina, dizziness, 
or syncope, or; left ventricular dysfunction 
with an ejection fraction of 30 to 50 percent
60

Workload of greater than 5 METs but not greater 
than 7 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; evidence of cardiac 
hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray
30

Workload of greater than 7 METs but not greater 
than 10 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; continuous 
medication required 
10

Note: If nonservice-connected arteriosclerotic 
heart disease is superimposed on service-
connected valvular or other non-arteriosclerotic 
heart disease, request a medical opinion as to 
which condition is causing the current signs and 
symptoms.

(effective January 12, 1998)

Based upon the evidence of record, the Board finds that under 
the applicable criteria effective before or after January 12, 
1998, a rating in excess of 30 percent for coronary artery 
disease was not warranted prior to May 28, 2004.  There is no 
probative evidence of congestive heart failure, angina on 
moderate exertion, substantiated repeated anginal attacks, 
more than light manual labor not feasible, a workload of not 
greater than 5 METs that results in dyspnea, fatigue, angina, 
dizziness, or syncope, or left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent.  Although the 
veteran asserts he is unable to do more than light manual 
labor on a part-time employment basis, the Board finds this 
claim is inconsistent with the medical findings of record.  
In fact, a July 2000 hospital report noted the veteran had 
been playing golf when he notice an onset of symptoms.  VA 
treatment records in 2001, 2002, and 2003 also noted the 
veteran's coronary artery disease was asymptomatic.  

The Board further finds that a rating in excess of 60 percent 
for coronary artery disease after May 28, 2004, is not 
warranted.  Although the May 2004 VA examiner provided an 
estimate of 4 to 5 METs based upon the veteran's report that 
he became short of breath after one flight of steps, there is 
no evidence of chronic congestive heart failure, angina on 
moderate exertion, more than sedentary employment precluded, 
a workload of not greater than 3 METs that results in 
dyspnea, fatigue, angina, dizziness, or syncope, or left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent.

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder, that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  Therefore, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).  The preponderance 
of the evidence is against the veteran's claim.

Residuals of Hemilaminectomy and Left Lower Extremity 
Radiculopathy
Factual Background

Service medical records show that in March 1987 the veteran 
underwent a left L5 hemilaminectomy, exploration of L5 and S1 
nerve roots with partial foraminotomies, and bilateral 
posterolateral fusion.  A September 1987 medical board 
examination report noted he had done well postoperatively, 
but continued to have dull aching pain to the right back and 
buttock.  There was no evidence of numbness, weakness, or 
bowel or bladder changes.  The diagnoses included Grade II 
L5, S1 spondylolisthesis, status post laminectomy and L5, S1 
nerve root decompression with bilateral lateral fusion from 
L4 to the sacrum.  

On VA examination in March 1988 the veteran complained of 
aching pain to the lower back and occasional numbness to the 
legs and hips.  Examination revealed muscle spasms to the 
lumbar paraspinal muscles.  There was limited lumbar spine 
motion with forward flexion from 0 to 55 degrees and lateral 
rotation from 0 to 30 degrees.  Further attempts at forward 
flexion or lateral rotation caused discomfort.  There was no 
gross evidence of muscle atrophy.  The diagnoses included 
residuals of injury to the back and postoperative residual of 
lumbar spinal fusion with lumbosacral strain associated with 
limitation of full range of motion.  Range of motion studies 
in September 1990 revealed forward flexion to 40 degrees, 
backward extension to 15 degrees, lateral flexion to 15 
degrees, and rotation to 55 degrees.  Range of motion studies 
in September 1991 revealed forward flexion to 45 degrees, 
backward extension to 10 degrees, lateral flexion to 10 
degrees, and rotation to 25 degrees.

In a February 1992 rating decision the RO established 
entitlement to service connection for the postoperative 
residuals of hemilaminectomy with lumbosacral strain.  A 20 
percent rating was assigned effective from January 13, 1988, 
and a 40 percent rating from August 9, 1991, under Diagnostic 
Codes 5293, 5295.  

At his VA examination in July 1994 the veteran complained of 
low back pain that radiated into the lower extremities.  He 
stated the disorder was worse in cold weather and upon 
prolonged standing.  Range of motion studies revealed forward 
flexion to 45 degrees, backward extension to 10 degrees, 
lateral flexion to 10 degrees, and rotation to 25 degrees.  A 
January 1995 magnetic resonance imaging (MRI) study revealed 
Grade I L5-S1 anterior spondylolisthesis with no evidence of 
spinal stenosis or nerve impingement, post operative changes 
at L4-5 and L5-S1, and mild to moderate bilateral facet 
changes at L3-4 and L4-5.  

In correspondence dated in February 1995 the veteran 
requested entitlement to a rating in excess of 40 percent for 
the postoperative residuals of hemilaminectomy.  He noted 
that all available medical evidence was at the Philadelphia 
VA Medical Center.

On VA examination in April 1995 the veteran complained of 
pain, aching, and muscle spasm to the lower back.  He stated 
the disorder was worse in damp and cold weather and upon 
lifting, walking certain distances, and excessive bending.  
There was a slight muscle spasm to the mid and lower lumbar 
region of the back.  Range of motion studies revealed forward 
flexion to 45 degrees and lateral flexion and rotation from 0 
to 25 degrees.  Further attempts at forward flexion or 
lateral rotation caused discomfort.  The diagnoses included 
residuals of injury to the back and postoperative residual of 
lumbar spinal fusion with lumbosacral strain associated with 
limitation of full range of motion.  

At his personal hearing in November 1995 the veteran 
testified that he experienced constant back pain with 
occasional numbness and radiating pain down the legs.  He 
stated he had been instructed not to lift anything over ten 
pounds and that his back would begin to act up after walking 
approximately five or ten minutes.  He reported he had been 
provided a corset, but that wearing it irritated him, and 
that he used a cane intermittently when he was unable to take 
pain relief medication.  He stated he was working part-time 
helping build bicycles, but that the job did not require any 
great amount of physical activity.

On VA examination in April 1998 the veteran complained of 
increased pain and stiffness to the back with left upper 
buttock pain and tingling numbness down the back of the legs.  
There was pinpoint tenderness to in the L5 vertebral region, 
but no evidence of muscle spasm.  Passive range of motion 
studies revealed forward flexion to 45 degrees, backward 
extension to 10 degrees, lateral flexion to 10 degrees, and 
bilateral lateral rotation to 20 degrees.  There was greater 
limitation of motion due to pain, but no evidence of 
incoordination or easy fatiguability.  Motor examination in 
the lower extremities was normal and the veteran was able to 
stand on his heels and toes.  There was numbness to the back 
of the left leg and pain in the left buttock.  Babinski 
response and Romberg sign were negative and knee and ankle 
jerks were preserved, bilaterally.  The diagnoses included 
degenerative arthritis of the back with range of motion as 
noted.  The disk joint was exacerbated by flare-ups and there 
was greater limitation of range or motion due to pain.  X-
rays showed degenerative joint disease.  

VA examination in July 1998 noted range of motion of forward 
flexion to 45 degrees with further motion limited by pain, 
backward extension to 10 degrees with further motion limited 
by pain, lateral rotation to 20 degrees with further motion 
limited by pain, and lateral flexion to 15 degrees with 
further motion limited by pain.  There was no evidence of 
easy fatiguability, incoordination, or spasm. There was 
tenderness in the L5-S1 vertebra region on objective painful 
motion.  The diagnoses included confirmed degenerative 
arthritis of the lumbosacral spine.

VA medical correspondence in December 2001 noted the veteran 
had constant low back pain that radiated down the back of his 
left leg and to the ankle with some associated burning in the 
feet.  It was noted that work-up revealed L4-S1 radiculopathy 
without evidence of nerve entrapment or peripheral 
neuropathy.

At his personal hearing in February 2002 the veteran 
testified that he experienced left leg numbness as a result 
of nerve damage during his inservice back operation.  He 
stated that he wore a back brace and used a cane and heating 
pad due to pain.  He reported he experienced foot dragging 
and that he had fallen the previous summer when his leg went 
out on him.  He stated he could not walk for more than half a 
block without discomfort.

On VA examination in March 2002 the veteran complained of 
radiating pain and weakness to the left lower extremity.  He 
stated he could walk approximately a block before resting 
because of leg pain.  Examination revealed spasm to the lower 
back.  Range of motion studies revealed forward flexion to 60 
degrees, extension to 10 degrees, lateral rotation to 
15 degrees, bilaterally, and lateral flexion to 15 degrees, 
bilaterally.  Motor testing was 5/5 in the lower extremities, 
bilaterally.  There was a depressed left ankle reflex 
compared to the right and left leg shortening of one inch.  
The diagnoses included lumbar disc herniation with lumbar 
radiculopathy, status post lumbar surgery.  There was 
evidence of a moderate degree of fatigability with clinical 
radiculopathy and depressed left ankle reflex.  It was noted 
the veteran was prone to progression of the disorder, but 
that it was not possible to predict future dysfunction.  

VA peripheral nerves examination in January 2003 noted the 
veteran had a history of chronic lower back disease with 
radicular extension down the left lower extremity.  The 
veteran stated he was able to walk about half a block with a 
limp and use of a cane.  The examiner noted the veteran was 
in moderate to severe distress.  There was severe spasm to 
the lumbar spine.  Range of motion studies revealed forward 
flexion to 30 degrees, extension to 10 degrees, lateral 
rotation to 10 degrees, bilaterally, and lateral flexion to 
10 degrees, bilaterally.  On neurological examination there 
was depressed left knee reflex and depressed left ankle 
reflex.  Sensory examination revealed decreased pinprick 
sensation in the L5 dermatomal pattern.  The left 
gastrocnemius was weakened to 4+/5.  The diagnoses included 
chronic lower back pain with lumbar radiculopathy, weakness 
of the left leg, fatigability of a moderate variety, and some 
evidence of incoordination.  It was noted the veteran was 
prone to progression of the disorder, but that it was not 
possible to predict future dysfunction.  

A January 2004 MRI report noted an essentially stable 
appearance in comparison with the 1995 examination.  There 
was Grade I L5 on S1 spondylolisthesis secondary to bilateral 
defects on pars interarticularis, status post left 
laminectomy with bilateral bony fusions, and bilateral 
neuroforaminal narrowing at L5-S1 with bilateral impingement 
on the existing L5 nerve roots.  

VA orthopedic and neurological examination in May 2004 
referred to an electromyograph (EMG) and nerve conduction 
studies that confirmed an L4-L5 radiculopathy of the left 
leg.  The veteran complained of chronic, constant low back 
pain with no exacerbations.  He stated he could walk about a 
quarter to a half a block before his left leg weakened and 
gave out.  He complained of difficulties with activities such 
as bending, pushing, turning, and twisting.  The examiner 
noted spasm and tenderness in the lumbar spine region.  Range 
of motion studies revealed forward flexion to 30 degrees, 
extension to 10 degrees, lateral rotation to 15 degrees, and 
lateral flexion to 15 degrees.  On neurological examination 
there was weakness of the left quadriceps muscle and the left 
tibialis anterior muscle of 4+/5 and depressed left knee 
reflexes.  The ankle reflexes were preserved.  The diagnoses 
included spondylolisthesis/disc pathology, with pain and 
symptoms as described and moderate to severe reduction in 
endurance, and lumbar radiculopathy, secondary to the low 
back disorder with reduced endurance that was moderate to 
severe.  There was no evidence of incoordination.  It was 
noted the veteran was prone to progression of the disorder, 
but that it was not possible to predict future dysfunction.

In a January 2005 rating decision the RO granted entitlement 
to a separate 20 percent disability rating for left lower 
extremity radiculopathy.  An effective date was assigned from 
September 23, 2002.

Analysis

The Rating Schedule provides that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010 (2005).  

The Board notes that while this appeal was pending, the 
rating criteria for intervertebral disc disease, 38 C.F.R. § 
4.71a, Diagnostic Code 5293, were revised effective September 
23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) ("new 
disc regulations").  Further, the remaining spinal 
regulations were amended and the diagnostic codes renumbered 
in September 2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003) 
("new spinal regulations").  The Board will hereafter 
designate the regulations in effect prior to the respective 
amendments as the "old disc regulations" and the "old 
spinal regulations."  

The timing of this change requires the Board to first 
consider the claim under the appropriate old regulations for 
any period prior to the effective date of the amended 
diagnostic codes.  Thereafter, the Board must analyze the 
evidence dated after the effective date of the new 
regulations and consider whether a rating higher than the 
previous rating is warranted.  See VAOPGCPREC 7-2003; Kuzma, 
341 F.3d 1327.

5289
Spine, ankylosis of, lumbar:

Unfavorab
le
50

Favorable
40
38 C.F.R. § 4.71a, Diagnostic Code 5287 (prior to September 
26, 2003)

5292
Spine, limitation of motion of, lumbar:

Severe
40

Moderate
20

Slight
10
(prior to September 26, 2003)

5293
Intervertebral disc syndrome:

Pronounced; with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or 
other neurological findings appropriate to site of 
diseased disc, little intermittent relief
6
0

Severe; recurring attacks, with intermittent relief
4
0

Moderate; recurring attacks
2
0

Mild
1
0

Postoperative, cured
0
(prior to September 23, 2002)

5295
Lumbosacral strain:

Severe; with listing of the whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of 
lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of 
the above with abnormal mobility on forced motion.
4
0

With muscle spasm on extreme forward bending, 
unilateral loss of lateral spine motion, unilateral, 
in standing position
2
0

With characteristic pain on motion
1
0

With slight subjective symptoms only
0
(prior to September 26, 2003)

Effective September 23, 2002, the rating criteria for 
intervertebral disc syndrome were revised:

5293
Intervertebral disc syndrome:
Evaluate intervertebral disc syndrome (preoperatively 
or postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec. 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever 
method results in the higher evaluation.

With incapacitating episodes having a total duration of 
at least six weeks during the past 12 months....

60
With incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the 
past 12 months....

40
With incapacitating episodes having a total duration of 
at least two weeks but less than four weeks during the 
past 12 months.......

20
With incapacitating episodes having a total duration of 
at least one week but less than two weeks during the 
past 12 months......

10
Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
are present constantly, or nearly so.
Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using evaluation criteria for the most 
appropriate neurologic diagnostic code or codes.
Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment 
on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.
(effective September 23, 2002)

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2005).  "[F]unctional loss due to pain is to be rated at 
the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).  

VA's General Counsel has also held that Diagnostic Code 5293, 
intervertebral disc syndrome, involved loss of range of 
motion and that consideration of 38 C.F.R. §§ 4.40 and 4.45 
was applicable.  VAOPGCPREC 37-97 (Dec. 16, 1997).  The Court 
has held, however, that there is no basis for a rating in 
excess of the maximum schedular rating for limitation of 
motion as a result of pain or functional loss under the 
provision for 38 C.F.R. §§ 4.40, 4.45 or 4.59.  See Johnston 
v. Brown, 10 Vet. App. 80 (1997).

Effective September 26, 2003, the rating criteria for the 
spine were revised:

5235
Vertebral fracture or dislocation
General 
Rating 
Formula
5236
Sacroiliac injury and weakness

5237
Lumbosacral or cervical strain

5238
Spinal stenosis

5239 
   
Spondylolisthesis or segmental 
instability     

5240
Ankylosing spondylitis

5241 
   
Spinal fusion    

5242
Degenerative arthritis of the spine 
(see also diagnostic code 5003) 

5243
***Intervertebral disc syndrome

***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25. 

General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease 
Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis 
20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. 

Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion. 

Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted. 

Note: (4) Round each range of motion measurement to the 
nearest five degrees. 

Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis. 

Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
(effective September 26, 2003)



Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes
524
3
Intervertebral disc syndrome
Ratin
g

With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 
months 
60

With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 
weeks during the past 12 months 
40

With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 
weeks during the past 12 months 
20
 
With incapacitating episodes having a total 
duration of at least one week but less than 2 
weeks during the past 12 months 
10
Note (1): For purposes of evaluations under diagnostic code 
5243
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. 
Note (2): If intervertebral disc syndrome is present in 
more than one spinal segment
provided that the effects in each spinal segment are 
clearly distinct
evaluate each segment on the basis of incapacitating 
episodes or under the General Rating Formula for Diseases 
and Injuries of the Spine
whichever method results in a higher evaluation for that 
segment. 
Effective September 26, 2003

In this case, the evidence demonstrates that prior to 
September 23, 2002, the veteran's service-connected post-
operative residuals of hemilaminectomy with scar, 
spondylolisthesis, and disc pathology was manifested by 
severe limitation of lumbar spine motion, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteoarthritic changes, narrowing or irregularity 
of joint space, abnormal mobility on forced motion, muscle 
spasms, and severe intervertebral disc syndrome.  The Board 
notes that the veteran was in receipt of a 40 percent 
disability rating prior to September 23, 2002, and that 
higher or separate schedular ratings under the criteria of 
Diagnostic Codes 5292 and 5295 or the revised Diagnostic Code 
5237 are not possible.  

Prior to September 23, 2002, however, a 60 percent rating was 
possible for intervertebral disc syndrome under Diagnostic 
Code 5293 and higher ratings are possible for ankylosis of 
the lumbar spine.  In this case, the Board finds there is no 
evidence of lumbar spine ankylosis nor pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
and little intermittent relief, including as a result of pain 
and dysfunction.  Although the veteran had complained of 
occasional lower extremity numbness prior to VA examination 
in April 1998 and reported constant numbness thereafter, VA 
medical correspondence in December 2001 noted work-up 
revealed L4-S1 radiculopathy without evidence of nerve 
entrapment or peripheral neuropathy.  Examination in March 
2002 also revealed a depressed, but not absent left ankle 
reflex.  The examiner noted only a moderate degree of 
fatigability.  The May 2004 VA examiner noted there was 
constant low back pain and moderate to severe reduction in 
endurance, but that ankle reflexes were preserved and that 
there was no evidence of incoordination.  

Upon review of the record, the Board also finds there is no 
evidence demonstrating that the veteran has experienced any 
incapacitating episodes due to intervertebral disc syndrome 
that required bed rest prescribed by a physician and 
treatment by a physician.  There is also no evidence of any 
bowel or bladder impairment as a result of this disorder.  
Therefore, the Board finds a rating in excess of 40 percent 
is not warranted under the applicable rating criteria 
effective either before or after the September 23, 2002, or 
September 26, 2003, revisions.

The Board notes, however, that the September 23, 2002, 
revisions specifically provided alternative separate, 
combined ratings for chronic orthopedic and neurological 
manifestations of intervertebral disc syndrome.  It is 
significant to note that previously the rating criteria for 
Diagnostic Code 5293 included consideration of the 
neurological symptoms as part of the criteria for the 
schedular ratings.  

Sciatic Nerve.
852
0
Paralysis of:
Ratin
g

Complete; the foot dangles and drops, no active 
movement possible of muscles below the knee, 
flexion of knee weakened or (very rarely) lost
80

Incomplete:

  Severe, with marked muscular atrophy
60

  Moderately severe
40

  Moderate
20

  Mild
10
862
0
Neuritis.
872
0
Neuralgia.
38 C.F.R. § 4.124a (2005)

It is noted that the term "incomplete paralysis" indicates 
a degree of lost or impaired function substantially less 
than the type picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  The ratings for the peripheral nerves are 
for unilateral involvement; when bilateral the rating should 
include the application of the bilateral factor.  38 C.F.R. 
§ 4.124a (2005)

Based upon the evidence of record, the Board finds the 
veteran's service-connected left lower extremity 
radiculopathy after September 23, 2002, is manifested by no 
more than moderate incomplete paralysis to the left sciatic 
nerve.  Although the veteran complained of occasional foot 
dragging, VA examination in March 2002 revealed only 
depressed left ankle reflex.  Motor testing upon examination 
was 5/5 and there was evidence of no more than a moderate 
degree of fatigability.  Neurological examination in January 
2003 revealed depressed left knee and ankle reflexes, 
decreased pinprick sensation, and left gastrocnemius 
weakness, but only moderate fatigability and some 
incoordination.  Examination in May 2004 revealed left leg 
muscle weakness and decreased knee reflexes, but with 
preserved ankle reflexes and no evidence of incoordination.  
Therefore, the Board finds a rating in excess of 20 percent 
is not warranted.

There is no evidence of any unusual or exceptional 
circumstances related to these service-connected disorders 
that would take the veteran's case outside the norm so as to 
warrant an extraschedular rating.  The preponderance of the 
evidence is against the veteran's claims.

ORDER

Entitlement to service connection for diabetes mellitus is 
denied.

Entitlement to a rating in excess of 30 percent for coronary 
artery disease, status post coronary artery bypass grafting, 
prior to May 28, 2004, is denied.

Entitlement to a rating in excess of 60 percent for coronary 
artery disease, status post coronary artery bypass grafting, 
effective from May 28, 2004, is denied.

Entitlement to a rating in excess of 40 percent for the post-
operative residuals of hemilaminectomy with scar, 
spondylolisthesis, and disc pathology is denied.

Entitlement to a rating in excess of 20 percent for left 
lower extremity radiculopathy is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


